Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (1020110124964).
Claim 1, Lee discloses a pressure sensing insole comprising: a first electrode layer having a first conductive region (20’ Fig. 6; 20” Fig. 7); a second electrode layer having a second conductive region (40’ Fig. 6; 40” Fig. 7); an intermediate layer (30” Fig. 7) including a conductive material (page 9, paragraphs 4-5); and adhesive layers disposed between the intermediate layer, the first electrode layer, and the second electrode layer (the change execution is possible with the form adhering to the first film part (20") and the second film part (40") to both sides of the piezoelectric film part. Page 9, paragraph 5), wherein the adhesive layers inherently having an insulating region.
Lee does not explicitly disclose the intermediate layer (30”) including an elastic body. However, Lee discloses the intermediate layer being a deformable film (when pressure is applied, the intermediate layer (30”) is deformed to make contact with the first film (20”) and the second film (40”), page 9, paragraph 5). Therefore, it would have been obvious to one of ordinary skill in the art that the intermediate layer includes an elastic body.
Claim 2, Lee discloses the conductive region of the second electrode layer has at least one sensing region for sensing pressure and at least one connection region connected to the at least one sensing region (Figs. 5-7).
Claim 3, Lee discloses the connection region of the second electrode layer is disposed to correspond to at least one of the insulating region of the first adhesive layer and the insulating region of the second adhesive layer (see Fig. 7 and page 9, paragraph 5 of Lee).
Claim 4, Lee discloses the insulating region of the first adhesive layer and the insulating region of the second adhesive layer are not disposed below the sensing region of the second electrode layer (see Fig. 7 and page 9, paragraph 5 of Lee).
Claim 5, Lee discloses the first adhesive layer and the second adhesive layer are not disposed below the sensing region of the second electrode layer (see Fig. 7 and page 9, paragraph 5 of Lee).
Claim 6, Lee discloses each of the first adhesive layer and the second adhesive layer has a hole formed in a portion corresponding to the sensing region of the second electrode layer (see Fig. 7 and page 9, paragraph 5 of Lee).
Claim 7, Lee discloses the sensing region of the second electrode layer directly comes into contact with the intermediate layer when being pressed (see Fig. 7 and page 9, paragraph 5 of Lee).
Claim 8, Lee discloses each of the first conductive region and the second conductive region is composed of a conductive fiber (pages 6 and 9).
Claim 9, Lee discloses the conductive fiber is a metal wire or a fiber coated with a metal film (pages 6 and 9).
Claim 10, Lee does not disclose the conductive composite is includes in a range of 1wt% to 10wt% of the elastic body. However, it is a matter of design choice to include the conductive composite in the range of 1wt% to 10wt% of the elastic body because this arrangement can be derived by a person of ordinary skill in the art.

Claims 11 and 20, Lee does not disclose the intermediate layer includes a plurality of stacked layers. However, it would have been obvious to one of ordinary skill in the art to modify Lee’s intermediate layer (30”) into a multiple of layers with an air layer in between because the intermediate layer can be a single layer or multiple layers.
Claim 12, Lee discloses a connector connected to the at least one connection region and the first electrode layer and configured to receive an electric signal generated from the sensing region (Figs. 4-7)
Claim 13, Lee discloses a signal processing module configured to process the electric signal received from the connector and a communication module configured to transmit the electric signal processed by the signal processing module to an external device (pages 6-9).
Claim 14, Lee discloses a pressure sensing insole comprising: at least one sensing region (Figs 5-7); and a connection region connected to the sensing region (Figs 5-7), wherein each of the sensing region and the connection region includes a first conductive region composed of a conductive fiber, an intermediate layer disposed on the first conductive region, and a second conductive region composed of a conductive fiber and disposed on the intermediate layer (Fig. 7). The connection region inherently includes an insulating region formed between the first conductive region and the intermediate layer and between the intermediate layer and the second conductive region to isolate the first conductive region, the intermediate layer, and the second conductive region from each other.
	Lee does not explicitly disclose the intermediate layer (30”) including an elastic body. However, Lee discloses the intermediate layer being a deformable film (when pressure is applied, the intermediate layer (30”) is deformed to make contact with the first film (20”) and the second film (40”), page 9, paragraph 5). Therefore, it would have been obvious to one of ordinary skill in the art that the intermediate layer includes an elastic body.
Claim 15, Lee discloses the conductive fiber is a metal wire or a fiber coated with a metal film (pages 6 and 9).
Claim 16, Lee does not disclose the conductive composite is includes in a range of 1wt% to 10wt% of the elastic body. However, it is a matter of design choice to include the conductive composite in the range of 1wt% to 10wt% of the elastic body because this arrangement can be derived by a person of ordinary skill in the art.  
Claim 17, Lee does not disclose the intermediate layer includes a plurality of stacked layers. However, it would have been obvious to one of ordinary skill in the art to modify Lee’s intermediate layer (30”) into a multiple of layers because the intermediate layer can be a single layer or multiple layers.

3.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shimura et al (US5002845).
Lee does not disclose the conductive composite includes a conductive polymer and a conductive powder. However, Shimura discloses a conductive composite which can be made from polyaniline, Ni, and/or Cu (Col. 5, lines 48-62). It would have been obvious to one of ordinary skill in the art to use Shimura’s conductive materials for Lee’s conductive composite because these materials are known materials for a conductive composite. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on Monday to Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOON Y CHOW/Primary Examiner, Art Unit 2627